Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 30, 2021                                                                                    Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  161529(24)(25)(27)(28)                                                                              Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices
                                                                    SC: 161529
  v                                                                 COA: 352569
                                                                    Wayne CC: 02-000893-FC
  JOHN ANTONIO POOLE,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the separate motions of Robert Earl Hawkins and
  James Moses to file briefs amicus curiae and to waive the filing fees are GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 30, 2021

                                                                              Clerk